DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Z”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In [0002], line 5, “of manoeuvring by” should read “of maneuvering by” 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, lines 4-5, “direction of extension (X);” should read “direction of extension;”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 9-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the wall” to indicate any portion of material that make up the guide body. 
Claim 5 recites the limitation "the wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the wall” to indicate any portion of material that make up the guide body. 
Claim 5 recites the limitation "the free ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the free ends” to indicate any portion of the ribs which are not attached to another portion of the armor structure. 
Claim 9 recites the limitation "the second cavity" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the second cavity” to indicate the space near the opening of the directing end of the guide device.
Claim 10 recites the limitation “the arch” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the arch” to mean the curve created by the open directing end as bends away from the preferential direction of extension.
Claim 13 recites the limitation “said guide body” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “said guide body” to refer to the same structure as the “guide catheter” of claim 13, line 1. 
Claim 13 recites the limitation “wherein it comprises” in line 7. This limitation renders the claim indefinite as it is unclear what the word “it” is referring to and, subsequently, what portion of the apparatus comprises a deformable portion. For examination purposes, Examiner is interpreting “wherein it comprises” to refer to the guide catheter such that it is the guide catheter which comprises the deformable portion.
Claim 13 recites the limitation “the inside” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the inside” to refer to the inside of the guide body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coppi-605 (WO 2014/118605) in view of Davies et al. (US 2016/0325073).






    PNG
    media_image1.png
    614
    984
    media_image1.png
    Greyscale

Regarding claim 1, Coppi-605 discloses a guide device (“catheter 4” of Fig. 8) for inserting at least one surgical instrument inside a body cavity, and in particular a vascular cavity (“vessels” of [0014], lines 4-9), comprising: a guide body (“catheter body 8” of Fig. 8) substantially hollow (see Fig. 8 illustrating hollow nature of guide body) and flexible (see [0021] indicating flexibility of guide body) extending in a preferential direction of extension (“extension X-X” of Fig. 8) and defining an open directing end (see Examiner’s annotated Fig. 8 above), transverse to the preferential direction of extension (see Examiner’s annotated Fig. 8 above illustrating how directing end is transverse to X-X); stabilization means (“stabilization aperture 100” and “stabilization element 96” of Fig. 8), associated with the guide body (8) to facilitate the positioning of the directing end, comprising (see [0038], lines 1-10): at least one stabilization opening (“stabilization aperture 100” of Fig. 8) made through the body (8, see Fig. 8 illustrating how opening is made through body); at least one stabilizing element (“stabilization element 96” of Fig. 8) slidingly engageable inside said guide body (8) to come out from the latter (8) through the stabilization opening (100, see Fig. 8 illustrating how stabilizing element extends out from 
In the same field of endeavor, Davies et al. teaches a guide device (“catheter 8” of Fig. 1) comprising a guide body (“body 9” of Fig. 1 and 5) which is substantially hollow (see Fig. 7 illustrating hollow nature of guide body) and flexible (see [0035], lines 9-10 indicating radial flexibility of guide body). Davies et al. further teaches wherein the guide body (9) comprises a deformable portion (“distal tip 22” and see [0035]) suitable to pass from a concave configuration (see Fig. 5 illustrating how deformable portion may comprise a concave configuration), bending towards the inside of the guide body (9, see Fig. 5) and reducing the cross section of the inner lumen (“lumen 23” of Fig. 7, see [0037], lines 1-6 indicating reduced cross-section) to house at least partially therein a stabilizing element (“wire 19” of Fig. 5, see Fig. 5 illustrating how stabilizing element is partially housed in concave configuration), to a convex configuration (“substantially circular cross sectional shape” of [0042], line 4-5), bending towards the outside of the guide body (9) restoring the cross-section of the inner lumen (23), and vice versa (see [0037] indicating how deformable portion is movable between concave and convex configuration). Davies et al. further teaches wherein the stabilizing element (19) and the guide body (9) can be assembled beside each other within an introducer catheter (“sheath 20” of Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a portion of the guide body of Coppi-605 just after the stabilization opening, on the same side as the stabilization opening such that this portion included the deformable portion as taught by Davies et al. Such a modification would be advantageous because it would allow the guide body and stabilizing element to fit beside each other within the working channel of an introducer catheter (see Fig. 5 of Davies et al.). Additionally, this modification would be advantageous because it allows for reduced friction between the stabilizing element and the guide body (see [0020], lines 7-10 of Davies et al.). Finally, Coppi-605 teaches that modifications and variations may be made to the guide device of Coppi-605 (see [0051]). 
Regarding claim 2, Coppi-605 in view of Davies et al. teaches the guide device of claim 1. Coppi-605 further teaches wherein the stabilization element (96) extends out of the body (8, see Fig. 8 illustrating how stabilization element extends out of body) through the stabilization opening (100, see Fig. 8 and [0038], lines 1-6). Coppi-605 does not teach wherein the deformable portion is placed along the guide body just after the stabilization opening, on the same side as the stabilization opening. 
In the same field of endeavor, Davies et al. teaches that the deformable portion (22 of Carillo et al.) is placed along the body (9 of Carillo et al.) along the portion of the guide body (9 of Carillo et al.) just beyond a stabilization opening (“side port 13” of Fig. 7), on the same side as the stabilization opening (13, see Fig. 7 illustrating how deformable portion is on the same side as the opening and see [0024], lines 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a portion of the guide body of Coppi-605 just after the stabilization opening, on the same side as the stabilization opening such that this portion included the deformable portion as taught by Davies et al. Such a modification would be advantageous because it would allow the guide body and stabilizing element to fit beside each other within the working channel 
Regarding claim 3, Coppi-605 in view of Davies et al. teaches the guide device of claim 1. Davies et al. further teaches wherein the deformable portion (22 of Davies et al.) is made of a flexible polymeric material (“polymer 28” of Fig 7, see [0044], lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide device of Coppi-605 in view of Davies et al. such that the deformable portion is made of a flexible polymeric material as taught by Davies et al. Such a modification would be advantageous because it would allow the guide body and stabilizing element to fit beside each other within the working channel of an introducer catheter (see Fig. 5 of Davies et al.). Additionally, this modification would be advantageous because it allows for reduced friction between the stabilizing element and the guide body (see [0020], lines 7-10 of Davies et al.). Finally, Coppi-605 teaches that modifications and variations may be made to the guide device of Coppi-605 (see [0051]). 
Regarding claim 6, Coppi-605 in view of Davies et al. teaches the guide device of claim 1. Coppi-605 does not teach wherein the guide body comprises, embedded in the thickness of the wall, a reinforcing armor composed of a main portion and a shape-memory flexible portion positioned at and forming the deformable portion.
Davies et al. further teaches, in the embodiment shown in Figure 7 of Davies et al., wherein the guide body (9 of Davies et al.) comprises, embedded in the thickness of the wall, a reinforcing armor (“wire 30” of Fig. 7 and “shape memory element 29” of Fig. 7, see Fig. 7 illustrating how these elements are embedded in the wall of the guide body) composed of a main portion (“wire 30” of Fig. 7) and a shape memory flexible portion (“shape memory element 29” of Fig. 7) positioned at an forming the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide device of Coppi-605 in view of Davies et al. such that the guide body comprised, embedded in the thickness of the wall, a reinforcing armor composed of a main portion and shape-memory flexible portion at and forming the deformable portion as taught by Davies et al. through the embodiment shown in Figure 7. Such a modification would be advantageous because it would allow the guide body to produce a controlled force (see [0045], lines 8-11). 
Regarding claim 7, Coppi-605 in view of Davies et al. teaches the guide device of claim 1. Additionally, Coppi-605 teaches wherein the directing end (see Examiner’s annotated Fig. 8 above) comprises a first bend (see Examiner’s annotated Fig. 8 above) and the stabilization opening (100) is located just before the beginning of the first bend (see Examiner’s annotated Fig. 8 above illustrating how stabilization opening is located just before the first bend). 
Regarding claim 8, Coppi-605 in view of Davies et al. teaches the guide device of claim 1. Additionally, Coppi-605 teaches wherein the stabilization opening (100) is situated in a position substantially aligned with said preferential direction of extension (“X-X”, see [0038], lines 1-8) and substantially tangent to the curved extension direction of the directing end (see Examiner’s annotated Fig. 8 above illustrating how opening is substantially tangent to the curved extension direction).
Regarding claim 10, Coppi-605 in view of Davies et al. teaches the guide device of claim 1. Additionally, Coppi-605 teaches wherein in the inner lumen (24) of the guide body (8) at least a portion of a traction cable (“traction wire 36” of Fig. 8 of Coppi-605) is placed (see Fig. 8 illustrating how a portion of traction cable is placed in inner lumen), portion that runs internally through a portion of the directing end (see Examiner’s annotated Fig. 8 above illustrating how traction cable runs through a portion of directing end), comes out from a distal hole (see Examiner’s annotated Fig. 8 above) made in 
Regarding claim 11, Coppi-605 in view of Davies et al. teach a guide kit (“catheter 4” of Coppi-605 Fig. 8 comprising the deformable portion taught by Davies et al., see above with reference to Claim 1) for inserting at least one surgical instrument inside a body cavity, and in particular a vascular cavity (“vessels” of [0014], lines 4-9), comprising: a guide device according to claim 1 (“catheter 4” of Coppi-605 Fig. 8 comprising the deformable portion taught by Davies et al., see above with reference to Claim 1). Furthermore, Coppi-605 teaches that the stabilization element (96) comes out at least partially through the stabilization opening (100) of the guide body (8). Coppi-605 does not, however, teach wherein the guide kit further includes an introducer catheter, comprising an introducer body substantially hollow and provided internally with a channel for sliding of the guide device; wherein, when the directing end and the stabilizing element are placed inside the channel of the introducer, the deformable portion of the guide body adopts the concave configuration to receive at least partially the stabilizing element so that, at the directing end, the guide body and the stabilizing element run side by side and the stabilizing element is partially housed inside the outer circumference of the guide body. 
In the same field of endeavor, Davies et al. teaches a guide kit comprising a guide device (“catheter 8” of Fig. 1) comprising a guide body (“body 9” of Fig. 1 and 5) wherein the guide body comprises a deformable portion (“distal tip 22” and see [0035]). Davies et al. further teaches wherein the kit comprises an introducing catheter (“sheath 20” of Fig. 5), wherein when a stabilizing element (“wire 19” pf Fig. 5) and the deformable portion (22) are placed inside the channel of the introducer (20), the deformable portion (22) of the guide body (9) adopts the concave configuration (see Fig. 5 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide kit of Coppi-605 in view of Davies et al. to further include an introducing catheter as further taught by Davies et al.; wherein, when the directing end and the stabilizing element are placed inside the channel of the introducer, the deformable portion of the guide body adopts the concave configuration to receive at least partially the stabilizing element so that, at the directing end, the guide body and the stabilizing element run side by side and the stabilizing element is partially housed inside the outer circumference of the guide body. Doing so corresponds to a composition which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, Davies et al. teaches that such a composition may reduce the friction provided between the guide body and stabilization element (see [0020] of Davies et al.). 
Regarding claim 12, 
Regarding claim 13, Coppi-605 discloses a guide catheter (“catheter 4” of Fig. 8) for inserting at least one surgical instrument inside a body cavity, and in particular a vascular cavity (“vessels” of [0014], lines 4-9), said guide body being (“catheter body 8” of Fig. 8): substantially hollow (see Fig. 8 illustrating hollow nature of guide body) and flexible (see [0021] indicating flexibility of guide body) extending in a preferential direction of extension (“extension X-X” of Fig. 8); defining an open directing end (see Examiner’s annotated Fig. 8 above), transverse to the preferential direction of extension (see Examiner’s annotated Fig. 8 above illustrating how directing end is transverse to X-X); defining an inner lumen (“cavity 24” of Fig. 8) for the sliding of at least one stabilizing element (96, see [0036] indicating how stabilizing element is “slidingly engageable inside the cavity or lumen 24 of the catheter body 8”); provided with at least one stabilization opening (“stabilization aperture 100” of Fig. 8) for the exit of said stabilizing element (see Fig. 8 illustrating how stabilizing element extends out from body through opening). Coppi-605 does not however, disclose wherein the guide body comprises a deformable portion suitable to bend towards the inside reducing the cross-section of the inner lumen when the guide body is inserted inside an introducer, and to bend towards the outside of the guide body restoring the cross-section of the inner lumen when the guide body comes out of the introducer, and vice versa.
In the same field of endeavor, Davies et al. teaches a guide device (“catheter 8” of Fig. 1) comprising a guide body (“body 9” of Fig. 1 and 5) which is substantially hollow (see Fig. 7 illustrating hollow nature of guide body) and flexible (see [0035], lines 9-10 indicating radial flexibility of guide body). Davies et al. further teaches wherein the guide body (9) comprises a deformable portion (“distal tip 22” and see [0035]) suitable to bend towards the inside reducing the cross-section of an inner lumen (“lumen 23” of Fig. 7, see [0037], lines 1-6 indicating reduced cross-section) when the guide body (9) is inserted inside an introducer (“sheath 20” of Fig. 5, see Fig. 5 illustrating how deformable portion is bent inwards when guide body is inside introducer), and to bend towards the outside of the guide body (9) restoring the cross-section of the inner lumen (“substantially circular cross sectional shape” of [0042], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a portion of the guide body of Coppi-605 such that the guide body included the deformable portion as taught by Davies et al. Such a modification would be advantageous because it would allow the guide body and stabilizing element to fit beside each other within the working channel of an introducer catheter (see Fig. 5 of Davies et al.). Additionally, this modification would be advantageous because it allows for reduced friction between the stabilizing element and the guide body (see [0020], lines 7-10 of Davies et al.). Finally, Coppi-605 teaches that modifications and variations may be made to the guide device of Coppi-605 (see [0051]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coppi-605 (WO 2014/118605) in view of Davies et al. (US 2016/0325073), and in further view of Zhou et al. (US 2018/0256858).
Regarding claim 4, Coppi-605 in view of Davies et al. teaches the guide device of claim 1. Neither Coppi-605 nor Davies et al., however, teach wherein the deformable portion is made by a thinning of the wall of the guide body. 
In the same field of endeavor, Zhou et al. teaches a guide device (“sheath 10” of Fig. 1C) for inserting at least one surgical instrument inside a body cavity, and in particular a vascular cavity (see [0015], lines 1-5). Zhou et al. further teaches the guide device (10) comprising a guide body (“inner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide device taught by Coppi-605 in view of Davies et al. such that the deformable portion is made by a thinning of the wall of the guide body as taught by Zhou et al. Such a modification is advantageous because it facilitates expansions and collapse of a guide body (see [0009], lines 7-10). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coppi-605 (WO 2014/118605) in view of Davies et al. (US 2016/0325073), and in further view of Coppi (WO 2014/155210), hereinafter referred to as Coppi-210.
Regarding claim 5, Coppi-605 in view of Davies et al. teaches the guide device of claim 1. Neither Coppi-605 nor Davies et al. teach wherein the guide body comprises, embedded in the thickness of the wall, a reinforcing armor made as a plurality of pairs of ribs, and wherein the free ends of the ribs are separated from each other and identify as a discontinuity positioned at and forming the deformable portion. 
In the same field of endeavor, Coppi-210 teaches a catheter body (“catheter body 8” of Fig. 2) comprising a wall (“outer covering layer 28” of Fig. 2) with a reinforcing armor (“core 24” of Fig. 2-7) embedded in the thickness of the wall (28, see Fig. 2 illustrating how core is embedded in wall). Coppi-210 further teaches wherein the armor (24) is made as a plurality of pairs of ribs (“ribs 40” see Fig. 2-7 illustrating plurality of rib pairs), and wherein the free ends (“free ends 48” of Fig. 2-7) of the ribs (40) are separated from each other (see Fig. 2 illustrating how free ends are separated) and identify as a discontinuity (“discontinuity 52” of Fig. 2) wherein the discontinuity (52) is positioned on a ventral side (“ventral side 56” of Fig. 2). Coppi-210 teaches that the ventral area (56) permits positioning of other 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide device of Coppi-605 in view of Davies et al. such that the guide body included, embedded in the thickness of the wall, the reinforcing armor made a plurality of pairs of ribs as taught by Coppi-210, and wherein the free ends of the ribs are separated from each other and identify as a discontinuity positioned at and forming the deformable portion as further taught by Coppi-210. Such a modification would be advantageous because it would allow the structural element and the guide body to be positioned next to each other within an introducing catheter without requiring an introducing catheter of a larger diameter (see [0072], lines 1-7 of Coppi-210). Additionally, the armor taught by Coppi-210 retains a high capacity of axial and rotational movement with relative flexibility (see [0005], lines 1-9). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coppi-605 (WO 2014/118605) in view of Davies et al. (US 2016/0325073), and in further view of Coppi (WO 2007/138638), hereinafter referred to as Coppi-638.
Regarding claim 9, 
In the same field of endeavor, Coppi-638 teaches a guide device (“guide device 1” of Fig. 1-9) comprising both a stabilizing element (“stabilizing element 12” of Fig. 9) and a guide element (“guide element 9” of Fig. 9). Coppi-638 further teaches wherein the stabilizing element (12) exhibits a structural rigidity which is greater than that of the guide element (9, see Page 8, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide device of Coppi-605 in view of Davies et al. such that the stabilizing element had a greater structural rigidity than the structural rigidity of the guide element as taught by Coppi-638. Such a modification is advantageous because this leads to an increase in the supporting capacity and the rigidity of the guide device (see Page 8, lines 17-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783      
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783